Ray, J.
The first and second paragraphs of the answer were good. There was no delivery of the note according' to the terms of the contract. There was no consideration to support the instrument. Armstrong v. Cook, 30 Ind. 22.
The second and third paragraphs of the reply -were each sufficient. By the averments, the new note was given to Roberts, the creditor; it became, therefore, by operation of law, an -additional secui'ity in his hands, and the sure*292ties for whose benefit it was intended, having paid the debt of their principal, were entitled to the advantages of all' his (securities.
T. B. Adams and F. Berry, for appellants.
H. C. Hanna and F. S. Swift, for appellees.
The judgment on demurrer should have held the reply good.
Judgment l’eversed, with costs.